
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 68
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2011
			Mr. Nadler (for
			 himself, Mr. Johnson of Georgia,
			 Mr. Engel,
			 Mr. Ellison,
			 Mr. Grijalva, and
			 Mr. Garamendi) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should ensure that the United States does not default on its debt by
		  making every effort to negotiate passage of an increase in the statutory debt
		  ceiling or, all such efforts failing, should use his authority under section 4
		  of the 14th Amendment to the United States Constitution to pay all debts of the
		  United States as they come due.
	
	
		Whereas the obligations of the United States will exceed
			 the current statutory debt ceiling by August 2, 2011;
		Whereas unless Congress sends to the President legislation
			 that would increase statutory borrowing authority, the United States will
			 default on its debts;
		Whereas since its founding, the United States has never
			 defaulted on its debts;
		Whereas the consequences of a default by the United States
			 on its obligations, or even the growing concern in the world markets about the
			 risk of such a default, could be catastrophic;
		Whereas Moody’s Investors Service warned that it might
			 soon downgrade the credit rating of the United States because of mounting
			 concerns that the government will default on its obligations. Moody’s stated,
			 The heightened polarization over the debt limit has increased the odds
			 of a short-lived default;
		Whereas Budget Committee Chairman Paul Ryan said If
			 a bondholder misses a payment for a day or two or three or four—what is more
			 important is you are putting the government in a materially better position to
			 better pay its bills going forward demonstrating that Republican
			 leaders in Congress may be willing to allow a default on our public debt,
			 notwithstanding the catastrophic economic impact of such a default;
		Whereas predicating an increase in the debt ceiling on
			 Congressional passage of a balanced budget amendment to the United States
			 Constitution all but ensures default;
		Whereas in 1790, Alexander Hamilton wrote, For when
			 the credit of a country is in any degree questionable, it never fails to give
			 an extravagant premium, in one shape or another, upon all the loans it has
			 occasion to make. Nor does the evil end here; the same disadvantage must be
			 sustained upon whatever is to be bought on terms of future
			 payment.;
		Whereas at Hamilton’s urging, the United States paid all
			 revolutionary war debts at face value and assumed all of the debts owed by the
			 States;
		Whereas following the Civil War, the United States adopted
			 the 14th Amendment to the United States Constitution, section 4 of which reads,
			 The validity of the public debt of the United States, authorized by law,
			 including debts incurred for payment of pensions and bounties for services in
			 suppressing insurrection or rebellion, shall not be questioned.;
		Whereas in the depths of the depression, the Supreme Court
			 said The Constitution gives to the Congress the power to borrow money on
			 the credit of the United States. … Having this power to authorize the issue of
			 definite obligations for the payment of money borrowed, the Congress has not
			 been vested with authority to alter or destroy those obligations. Perry
			 v. United States, 294 U.S. 330, 353 (1935);
		Whereas failure to raise the debt ceiling, and allowing
			 the United States to default, would violate the clear command of section 4 of
			 the 14th Amendment; and
		Whereas the President is obligated by his Oath of Office
			 and his duty take Care that the Laws be faithfully executed to
			 prevent a default on the debts of the United States notwithstanding the failure
			 of Congress to do so: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 President should—
			(1)work with the
			 Congress to secure passage of an increase in the statutory debt ceiling;
			(2)make clear that
			 under no circumstances will the United States fail to pay its debts on time and
			 in full;
			(3)make clear that,
			 all other efforts failing, he will use his authority under the 4th clause of
			 section 3 of article I, to uphold section 4 of the 14th Amendment to the United
			 States Constitution to ensure payment of all debts of the United States on time
			 and in full; and
			(4)take any and all
			 actions necessary to preserve the full faith and credit of the United
			 States.
			
